Citation Nr: 0215083	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  01-01 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.  



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from March 1991 to June 
1999.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Jackson, Mississippi.  
On VA examination in August 2001, the veteran made reference 
to injuring his right knee and continuing to have problems 
with it thereafter.  The issue of service connection for a 
right knee injury has not been adjudicated by the RO.  As 
that issue is not in appellate status, it is referred back to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was treated on occasions in 1991 and 1993 for 
complaints concerning his left knee.  

2.  A chronic left knee disorder is not objectively shown to 
have been present after service.  


CONCLUSION OF LAW

A chronic left knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5.102, 
5.103, 5.103A, 5.107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active wartime service.  38 U.S.C.A. § 1110.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all of the evidence establishes that 
the disease or injury was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303; Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 
(1997); McCormick v. Gober, 14 Vet. App. 39 (2000).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service.  It requires 
evidence relevant to the requirements for service connection 
cited above.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
see also Murphy, 1 Vet. App. at 81.  The kind of evidence 
needed to prove a claim depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  Lay testimony is competent when 
it regards the readily observable features or symptoms of 
injury or illness.  Layno v. Brown, 6 Vet. App. at 469.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.  

The service medical records show that the veteran fell on his 
left knee in July 1991.  A possible meniscal tear was 
assessed.  Tenderness of the distal left patella was 
elicited.  In January 1993, left patellar tendonitis with 
patellar tendon tenderness was assessed.  There was no 
complaint, finding or diagnosis of any left knee abnormality 
on a general medical examination in February 1999.  

On a VA-arranged examination in September 1999, no left knee 
abnormality was detected.  Range of motion of the left knee 
was shown to 140 degrees in flexion and 0 degrees in 
extension.  Drawer and Mcmurray testing was normal.  X-ray 
examination was termed normal.  The examiner stated that the 
examination and X-rays did not warrant a diagnosis of any 
residual of left knee injury.  

On a VA examination in August 2001, it was reported that the 
veteran indicated that it was his right knee that was injured 
during service rather than the left knee.  No diagnosis was 
reported concerning the left knee.  

The last inservice indication of any left knee abnormality 
was in 1993, about 6 years prior to separation.  There were 
no symptoms or manifestations indicating a chronic left knee 
disability during active service, so service connection 
requires continuity for those inservice manifestations to be 
considered the onset of chronic left knee disability.  The 
general medical examination in 1999 indicated no sign or 
symptom of any left knee abnormality.  Likewise, the VA-
arranged examination in September 1999 indicated no sign or 
symptom of a left knee abnormality.  The VA examination in 
2001, about 7 years after the last indication of any left 
knee abnormality, indicated that the veteran stated it was 
really the right knee and not the left knee that was injured 
during service.  In sum, the evidence after 1993 indicates no 
objective finding of left knee disablement residual to the 
condition treated in service.  In the absence of any evidence 
of current knee disablement, the Board concludes that, by a 
preponderance of the evidence, there is no basis for a grant 
of service connection for a chronic left knee disorder.  

II.  VCAA

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) of 2000 was enacted.  In 
pertinent part, this law redefines VA's notice and duty to 
assist requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  VA has enacted regulations to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103; see also 38 C.F.R. § 3.159(b)).  The 
veteran was notified in the RO's May 2000 decision that the 
evidence did not show that the criteria had been met for 
service connection for left knee. disability.  The rating 
decision, as well as the statement of the case (SOC), 
informed the veteran of the relevant criteria.  The Board 
concludes that the discussions in the rating decision and the 
SOC sent to the veteran informed him of the information and 
evidence needed to substantiate his claim for service 
connection and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant by making 
reasonable efforts to obtain evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001); 
see also 38 C.F.R. § 3.159(c).  The veteran has not 
referenced any obtainable evidence not of record that might 
aid his service connection claim or that might be pertinent 
to the bases of the denial of such claim.  Specifically, in 
April 2001, the RO informed the veteran of the requirements 
under VCAA with respect to the kind and type of evidence he 
needed to submit in order to support the claim.  The specific 
kind of evidence he needed to submit was detailed and the 
pertinent evidence that VA had obtained was identified.  He 
was advised that the VA would assist him in obtaining any 
helpful evidence, if he requested such assistance.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187.  He did not 
subsequently submit any such evidence, but did appear for a 
VA examination in August 2001 pursuant to his claims in 
August 2001.  

In the circumstances of this case, a remand with respect to 
the left knee disability would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  


ORDER

Service connection for residuals of a left knee injury is 
denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

